Exhibit 10.1

 

RESOLUTION of THE BOARD OF DIRECTORS

 

OF

 

SEEDO CORP.

 

The following is a true copy of the RESOLUTION duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on this 1st day of September, 2020;

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

DAVID GROSSMAN

DAVID FREIDENBERG

GIL FEILER

 

WHEREAS there has been presented to and considered by this meeting a Motion to
appoint our Chief Financial Officer,

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, and
pursuant to DGCL §141, the Directors unanimously has RESOLVED:

 

THAT Gadi Levin is appointed Chief Financial Officer of the Company and all its
subsidiaries (the “Group”) and that Gadi Levin, shall receive 360,000 Restricted
Stock Units, that will vest quarterly over 3 years.

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 

 

DATED: 1st September, 2020

 

 

__/S/ David Grossman__________

DAVID GROSSMAN

 

 

_/S/ David Freidenberg_________

DAVID FREIDENBERG

 

 

_/S/ Gil Feiler_______________

GIL FEILER

 



 

 